Citation Nr: 9922406	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-03 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 7, 1995, 
for assignment of an increased evaluation for service-
connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from August 1976 to April 
1978.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an September 1996 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA), that increased the 
veteran's evaluation for his service-connected schizophrenia 
from 50 to 100 percent disabling, effective from July 12, 
1995.  In a subsequent rating decision dated January 1997, 
the RO assigned an earlier effective date of June 7, 1995, to 
the veteran's 100% disability rating for schizophrenia.

In addition, the Board finds that the veteran has raised an 
additional issue which has not been developed and adjudicated 
by the RO.  In its June 1999 Informal Hearing Presentation, 
the veteran's accredited representative argues that the 
rating decision of May 1988 which reduced the veteran's 
disability evaluation for his service-connected schizophrenia 
from 70 to 50 percent disabling, contained "clear and 
unmistakable error" (CUE).  As this additional issue has not 
been adjudicated and developed, and as it is not intertwined 
with the issue developed, such issue is referred to the RO 
for appropriate action.  See Kellar v. Brown, 6 Vet.App. 157 
(1994); Godfrey v. Brown, 7 Vet.App. 398 (1995).


FINDINGS OF FACT

1.  The appellant was awarded service connection in December 
1978 for schizophrenia, and a 30 percent rating was assigned.

2.  Rating decision dated October 1979 increased the 
evaluation to 100 percent disabling, effective April 1979.

3.  Rating decisions dated April 1986 reduced the disability 
evaluation for the appellant's service-connected 
schizophrenia to 70 percent disabling; rating decision dated 
March 1988 reduced the evaluation to 50 percent disabling.  
The appellant was notified of each decision but no timely 
appeal was perfected.

4.  Rating decision dated December 1990 denied the 
appellant's claim for an increased evaluation for 
schizophrenia; the appellant was notified of the decision but 
no timely appeal was perfected.

5.  By rating decision dated September 1996, a 100 percent 
disability evaluation was assigned for the service-connected 
schizophrenia.  By rating decision dated January 1997, the RO 
assigned an effective date of June 7, 1995, the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred and a claim was received within one 
year of.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 7, 1995, 
for assignment of an increased evaluation for schizophrenia 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing the appropriate effective date for an award 
of increased compensation is well settled.  38 U.S.C.A. 
§ 5110(a)(2) (West 1991) provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  

See also 38 C.F.R. § 3.400(o)(2) (1998) (to the same effect).  
Accordingly, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1999) (hereinafter, "the Court"), has held 
that "evidence in a claimant's file which demonstrates that 
an increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

In addition, VA medical records may form the basis of an 
informal claim for increased benefits where a formal claim of 
service connection has already been allowed.  38 C.F.R. 
§ 3.157 (1998).

In December 1978, the appellant was awarded service 
connection for schizophrenia and assigned a 30 percent 
rating, effective from April 1978.  By rating decision dated 
October 1979 the rating was increased to 100 percent 
effective from April 1979.  The rating was subsequently 
reduced from 100 to 70 percent by rating decision of April 
1986; and again reduced from 70 to 50 percent by rating 
decision of May 1988.  The appellant was provided notice of 
each of these decisions but failed to timely appeal.  Thus, 
each became final.

By rating decision dated December 1990 the RO denied the 
appellant's claim for an increased evaluation greater than 
the assigned 50 percent rating.  The appellant did not appeal 
that decision; thus, it became final.

There is no indication in the claims folder of any 
psychiatric treatment for the veteran's service-connected 
schizophrenia from December 1990 until June 1995.  

However, VA outpatient treatment records dated January 18, 
1995, do show that the appellant presented at the VA Medical 
Center in San Diego, California, requesting to see a 
psychiatrist and stated he was worried about "drug 
connections" who had been threatening him.  He gave a 
history of having last used intravenous drugs earlier that 
day.  The diagnostic impression was:  1) amphetamine 
dependence; and 2) amphetamine induced psychosis with 
hallucinosis/paranoia.  He was scheduled for an appointment 
in the outpatient Alcohol and Drug Treatment Program (ADTP) 
the following day.  Outpatient treatment record dated January 
19, 1995, indicated that the appellant appeared as scheduled 
and requested enrollment in the alcohol treatment program; he 
also indicated that he used to take street drugs.

Hospital discharge report from the San Diego, California VA 
Medical Center (VAMC) dated from June 7, 1995 to July 7, 
1995, indicated that the appellant presented with complaints 
of "being victimized" since being in California for the 
previous eight months.  He gave a history of using 
approximately $30 worth of crystal methamphetamine a week.  
He also had a history of alcohol dependence.  At admission he 
was positive for auditory hallucinations as well as suicidal 
ideation and delusional ideation.  His urine was positive for 
amphetamine.  After several weeks of drug abstinence, the 
appellant still exhibited psychotic symptoms; therefore, 
consideration was given to an underlying bipolar affective 
disorder, manic-type illness.  He was started on Stelazine 
with some improvement in his psychosis.  He was also started 
on a lithium trial; however, he began to request to leave 
against medical advice.  He expressed a desire to return to 
Puerto Rico.  The final diagnoses on Axis I were:  1) Crystal 
methamphetamine dependence; 2) rule out drug-induced 
psychosis; and 3) possible bipolar affective disorder manic 
type.

Hospital discharge report dated July 12, 1995 to August 4, 
1995, from the VAMC in San Juan, Puerto Rico, indicated that 
the appellant was brought in by his mother due to his 
aggressive and unmanageable behavior.  He was admitted for 
detoxification and placement purposes.  After a week of 
hospitalization he was transferred for individual 
psychotherapeutic therapy.  The final diagnoses on Axis I 
were:  1) schizophrenia, undifferentiated type - chronic; 
substance use disorder; polydrug abuse and dependence 
(crystal methane, cocaine, opiates, cannabis, alcohol and 
nicotine).

In the instant case, the appellant filed a written request 
for an increased evaluation for his service-connected 
schizophrenia on June 15, 1995.  Following VA examination, 
the RO by rating decision of September 1996, increased the 
veteran's disability rating from 50 to 100 percent, effective 
from July 12, 1995 (the date of the veteran's VA hospital 
admission at the San Juan VAMC).  In a subsequent rating 
decision dated January 1997, the RO awarded an earlier 
effective date of June 7, 1995 (admission date of earlier 
hospitalization at San Diego VAMC).

In the instant case, the Board finds that the earliest date 
on which it is factually determinable that an increase had 
occurred in the appellant's service-connected schizophrenia 
since the date of the last final decision (December 1990) was 
June 7, 1995, and that the appellant did, in fact, file a 
claim for an increased rating within one year of that date.  
In reaching this determination, the Board considered the VA 
outpatient treatment records dated January 1995; but notes 
that these records show diagnosis and treatment only for 
alcohol and illegal drug dependency and abuse.  Furthermore, 
such drug use has been determined by law to be "misconduct" 
for which VA compensation shall not be paid.  Thus, such 
records do not serve as evidence of increased disability to 
form the basis for an earlier effective date for an increased 
evaluation for a service-connected disability.  

The Board finds that the current effective date is correct 
and there is no legal basis for an effective date prior to 
June 7, 1995.  Thus, the claim for an earlier effective date 
must be denied.


ORDER

Entitlement to an effective date earlier than June 7, 1995, 
for assignment of an increased evaluation for schizophrenia 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

